DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 17 January 2020. Claims 1-13 are pending:
Claims 4, 6, 8, and 10-13 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201710601695.2, filed 21 July 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/027351, filed 20 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:
“wherein a thickness of the porous membrane is 0.1 mm or more…”.
Claim 8 is objected to because of the following informalities:
“The porous membrane for membrane distillation according to .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (Applied Surface Science 317, 2014, pg. 338-349).
	Regarding Claim 1, LI discloses a silicon oxide aerogel blended in or coated on a porous polyvinylidene difluoride membrane (§2.1, par. 2; §4.4.3) for use in direct contact membrane distillation (i.e., a porous membrane for membrane distillation comprising aerogel particles; §1, par. 5).
	Regarding Claim 2, as applied to the rejection of Claim 1, LI further discloses a 0.25% silicon oxide aerogel preparation solution (§2.2.5) and a 3.0% silicon oxide content in the produced membranes (Table 2), which reads on the claimed range of a content of aerogel particles being 0.05 to 50% by mass.
	Regarding Claim 3, as applied to the rejection of Claim 2, LI further discloses a 0.25% silicon oxide aerogel preparation solution (§2.2.5) and a 3.0% silicon oxide content in the produced membranes (Table 2), which reads on the claimed range of a content of aerogel particles being 3 to 50% by mass.
	Regarding Claim 4, as applied to the rejection of Claim 1, LI further discloses a membrane thickness δ of 177 µm and 130 µm (Table 1), which reads on the claimed range of a thickness of 0.1 mm or more and 1 mm or less.
	Regarding Claim 5, as applied to the rejection of Claim 4, LI further discloses a membrane thickness δ of 177 µm and 130 µm (Table 1), which reads on the claimed range of a thickness of 0.1 mm or more and 0.5 mm or less.
	Regarding Claim 10, as applied to the rejection of Claim 1, LI further shows that silicon oxide particles are dispersed along the surface of a PVDF membrane and within the pores of the membrane (i.e., a configuration having the aerogel particles dispersed in a polyvinylidene fluoride membrane; FIG. 13c-d).
Regarding Claim 11, as applied to the rejection of Claim 1, LI further discloses the composite aerogel membranes are used in a direct contact membrane distillation setup, which comprises a membrane module 1 (i.e., a membrane module comprising the porous membrane for membrane distillation according to claim 1; FIG. 1; §2.4).
	Regarding Claim 12, as applied to the rejection of Claim 1, LI further discloses coating the composite aerogel membranes with a layer of PDMS; further, LI discloses negligible vapor flux changes indicating the porosity of PDMS (i.e., a layered body having a plurality of porous membranes layered, wherein at least one of the plurality of porous membranes is the porous membrane for membrane distillation according to claim 1; §4.4.2, par. 3-4).
	Regarding Claim 13, as applied to the rejection of Claim 11, LI further discloses the composite aerogel membranes are used in a direct contact membrane distillation setup, which comprises a membrane module 1 (i.e., a membrane module comprising the porous membrane for membrane distillation according to claim 1; FIG. 1; §2.4).

Claim(s) 1, 4, 5, 10, 11, and 13 is/are alternatively rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ZHANG et al. (CN 101829502 A; machine translation is referenced).
	Regarding Claim 1¸ ZHANG discloses an aerogel membrane for use in membrane distillation (pg. 3, par. 2-3); said aerogel comprises powder or granular material (i.e., aerogel particles; pg. 3, par. 4) and has a porosity (i.e., a porous membrane for membrane distillation, comprising aerogel particles; pg. 4, Example 2).
	Regarding Claim 4, as applied to the rejection of Claim 1, ZHANG further discloses a membrane thickness of 380 µm (pg. 4, Example 2), which reads upon the claimed range of a thickness of 0.1 mm or more and 1 mm or less.
	Regarding Claim 5, as applied to the rejection of Claim 4, ZHANG further discloses a membrane thickness of 380 µm (pg. 4, Example 2), which reads upon the claimed range of a thickness of 0.1 mm or more and 0.5 mm or less.
	Regarding Claim 10, as applied to the rejection of Claim 1, ZHANG further discloses a composite silica aerogel-polyvinylidene fluoride membrane (PVDF) (i.e., a configuration having the aerogel particles dispersed in a polyvinylidene fluoride membrane; pg. 4, Example 2).
	Regarding Claim 11¸ as applied to the rejection of Claim 1, ZHANG further discloses a silica aerogel/PVDF composite membrane module for permeation distillation (i.e., a membrane module comprising the porous membrane for membrane distillation according to claim 1; pg. 4, Example 2).
Regarding Claim 13¸ as applied to the rejection of Claim 11, ZHANG further discloses a silica aerogel/PVDF composite membrane module for permeation distillation (i.e., a membrane distillation device comprising the membrane module according to claim 11; pg. 4, Example 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI with evidentiary support from D’ARCY et al. (US PGPub 2015/0176749 A1). 
	Regarding Claim 6, as applied to the rejection of Claim 1, LI further discloses the silicon oxide aerogels have a pore diameter of 60 nm (§2.1, par. 2), which implies a particle size at least of 60 nm, which overlaps with the claimed range of an average particle size of 0.1 to 1000 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
0.1 to 1000 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
	Regarding Claim 7, as applied to the rejection of Claim 6, LI further discloses the silicon oxide aerogels have a pore diameter of 60 nm (§2.1, par. 2), which implies a particle size at least of 60 nm, which overlaps with the claimed range of an average particle size of 0.1 to 500 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Furthermore, while LI is deficient in explicitly disclosing the average particle size of the aerogels, the control of aerogel particle size for use as an insulative material is considered common practice in the art, as evidenced by D’ARCY which discloses aerogel particles can be optimized to a desired dimension, e.g., from about 1 µm to about 1 mm or from about 1 µm to about 500 µm (p0022-0023). Thus, absent showings of unexpected results or criticality, the claimed range of an average particle size of 0.1 to 500 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of IOKA et al. (US Patent 6,448,331). 
	Regarding Claim 8, as applied to the rejection of Claim 1, LI discloses a silicon oxide aerogel particle composite membrane for use in membrane distillation. However, LI is deficient in explicitly disclosing the composition of the aerogel particles, namely a hydrolysis condensate of an organosilicon compound having a hydrolyzable group and silica particles.
	IOKA discloses alkoxysilane/organic polymer compositions useful for producing insulating thin films (c1/12-14). Briefly, an alkoxysilane is subjected to a hydrolysis/dehydration-condensation reaction to produce a condensate product similar to silicon oxide (i.e., a hydrolysis condensate of an organosilicon compound; c14/51-55). Such an alkoxysilane includes alkyl silicon alkoxides and other organosilicon compounds with hydrolyzable groups (c8/26-53). This yields products and insulating thin films that advantageously have lower dielectric constants than 
	Regarding Claim 9, as applied to the rejection of Claim 8, IOKA further discloses the use of silane coupling agents, including those with glycidyl, mercapto, and alkenyl groups (i.e., wherein the hydrolysis condensate comprises at least one reactive group selected from the group consisting of alkenyl groups, a glycidyl group, an (meth)acryloyl group, a mercapto group, a thioether group, a thioester group, and am amidinothio group; c14/21-50). Advantageously, the use of these coupling agents helps increase the adhesiveness of condensates to the thin film composite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TUNG et al. (US Patent 9,617,174); and RISTIC-LEHMANN et al. (US PGPub 2005/0100728 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Ryan B Huang/Primary Examiner, Art Unit 1777